 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHyatt Regency New Orleans and United LaborUnions, Local 100. Case 15-CA-835 -2February 26, 1982DECISION AND ORDERBY MF.MBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on October 13, 1981, byUnited Labor Unions, Local 100, herein called theUnion, and duly served on Hyatt Regency NewOrleans, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 15, issued a com-plaint on November 16, 1981, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September21, 1981, following a Board election in Case 15-RC-6771,' the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about October 8, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. Further, since on orabout October 8, 1981, Respondent has failed andrefused to supply information to the Union regard-ing, inter alia, the names, addresses, telephone num-bers, dates of hire, job classifications and rates ofpay of all bargaining unit employees; a breakdownof the bargaining unit by departments and job clas-sifications; descriptions of all fringe benefits includ-ing but not limited to vacations, holidays, leaves ofabsence, sick leave, bereavement pay, jury dutypay, sickness and accident insurance, and pensions;description of overtime policies including dailyovertime pay, conditions for refusal of overtime,and division of overtime; description of layoff andrecall policies; description of seniority policies, in-' Official notice is taken of the record in the representation proceed-ing, Case 15-RC-6771, as the term "record" is defined in Sees 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electroystems, Inc., 166 NL.RB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (Sth Cir. 1969); Intertypei Co. v Penello. 269 F Supp 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd 397 F 2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended260 NLRB No. 66cluding their application to benefits; description ofdisciplinary policies; and all work rules. On No-vember 27, 1981, Respondent filed its answer to thecomplaint denying all of the allegations in the com-plaint.On December 14, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December17, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed separate responses to the Motionfor Summary Judgment and the Notice To ShowCause. The General Counsel also filed a supple-ment to his summary judgment motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its responses,Respondent contests, inter alia, the appropriatenessof the unit and the validity of the Union's certifica-tion. In his Motion for Summary Judgment, coun-sel for the General Counsel alleges that Respond-ent seeks to relitigate issues considered in the un-derlying representation case. We agree.Our review of the record in this case, includingthe record in Case 15-RC-6771, reveals that, aftera hearing, the Regional Director issued a Decisionand Direction of Election on May 26, 1981.2 Atthe hearing, Respondent's attorney stated that thejurisdictional stipulation entered into in 1977 at therepresentation hearing concerning the New Or-leans, Louisiana, facility was still true and accurate.Based on this stipulation, the Regional Directorfound that Respondent met the jurisdictional stand-ards of the Board. The Regional Director furtherfound that the appropriate unit consisted of all full-time and regular part-time employees in the Em-ployer's housekeeping, laundry/valet, concierge,and bell staff departments; excluding all frontoffice, pbx, reservations food and beverage, con-vention services, engineering, accounting, sales,personnel, public relations and security personnel,professional employees, guards, and supervisors asdefined in the Act.On June 8, Respondent filed a petition forreview of the Regional Director's Decision and Di-rection of Election arguing that the Board had vio-l All dates are in 1981, unless ,otherwics indicated534 HYATT REGENCY NEW ORLEANSlated its own administrative procedures and rules,and had failed to set forth an hourly formula to de-termine whether certain employees shared a suffi-cient community of interest to warrant their inclu-sion in the unit.On June 19, the Board stayed the representationelection and remanded the case to the Regional Di-rector with instructions to issue a supplemental de-cision setting forth an eligibility formula for regularpart-time employees, casual employees, and on-callemployees. On June 30, a second hearing was heldto adduce further evidence and, on July 13, the Re-gional Director issued a Supplemental Decisionand Direction of Election in which it was dete-mined that Respondent does not employ any part-time, casual, or on-call employees in the appropri-ate unit. In the Supplemental Decision, the Region-al Director found the appropriate unit consisted ofall regular employees in the Employer's housekeep-ing, laundry/valet, concierge, and bell staff depart-ments; excluding all front office, pbx, reservations,food and beverage, convention services, engineer-ing, accounting sales, personnel, public relationsand security personnel, professional employees,confidential employees, guards, and supervisors asdefined in the Act.On July 28, Respondent filed a timely request forreview of the Regional Director's SupplementalDecision and Direction of Election. The requestfor review was denied on August 4. In accordancewith the Supplemental Decision and Direction ofElection, an election was conducted on August 11,and the tally of ballots furnished the parties afterthe election showed 134 votes cast for, and 57against, the Union. There were 17 challenged bal-lots, an insufficient number to affect the results. Re-spondent filed timely objections to the election ar-guing that certain employees who had been includ-ed in the unit in a 1977 representation case involv-ing the same parties should have been allowed tocast challenged ballots and that employees whohad been terminated by it prior to the electionwere wrongfully permitted to vote. After an inves-tigation, the Regional Director on September 21issued his Supplemental Decision and Certificationof Representative in which he overruled the objec-tions in their entirety and certified the Union as theexclusive collective-bargaining representative ofthe employees in the appropriate unit. Respondentfiled a timely request for review of the RegionalDirector's Supplemental Decision and Certificationof Representative. The request for review wasdenied on December 18 by telegraphic order of theBoard.On September 28, the Union, by letter, request-ed, and is continuing to request, Respondent toprovide certain information regarding the unit em-ployees for purposes of bargaining including thenames, addresses, telephone numbers, dates of hire,job classifications, and rates of pay of all bargain-ing unit employees; a breakdown of the bargainingunit by departments and job classifications; descrip-tions of all fringe benefits including but not limitedto vacations, holidays, leaves of absence, sick leave,bereavement pay, jury duty pay, sickness and acci-dent insurance, and pensions; description of over-time policies including daily overtime pay, condi-tions for refusal of overtime, and division of over-time; description of layoff and recall policies; de-scription of seniority policies, including their appli-cation to benefits; description of disciplinary poli-cies; and all work rules. The Union further request-ed Respondent to bargain collectively with it asthe collective-bargaining representative of the unitemployees.In its answer to the complaint in this case, Re-spondent denies, inter alia, its jurisdictional stand-ing, the Union's status as a labor organization, andits unlawful refusal to bargain with the Union.However, Respondent admitted that it met theBoard's jurisdictional requirements in the underly-ing representation proceeding. Further, the Union'sstatus was contested in said representation proceed-ing and the Regional Director found that theUnion is a labor organization within the meaning ofthe Act. Respondent offers nothing to controvertthis finding. With respect to its denying that it hasrefused to bargain with the Union, attached to theGeneral Counsel's Motion for Summary Judgmentis a copy of Respondent's letter to the Union, datedOctober 8, 1981, stating that the Union's requestfor bargaining and for information relevant to bar-gaining was inappropriate because the issue of theUnion's certification was still before the Board. Re-spondent has submitted nothing to controvert thisdocument. Further, it is apparent from Respond-ent's response to the Motion for Summary Judg-ment and the Notice To Show Cause that it desiresto test the appropriateness of the unit and the re-sulting representation case. Accordingly, we deemthe allegations of the complaint concerning Re-spondent's refusal to bargain to be true. See Geor-gia, Florida, Alabama Transportation Company, 228NLRB 1321 (1977). Thus, it appears that Respond-ent is attempting to raise issues in the present casewhich were, or could have been, raised in the un-derlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled535 I)ECISIONS OF NATIONAI LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.:'All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.4We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.5On the basis of the entire record, the Boardmakes the following:FINI)INGS 01 FACTII. THI HBUSINESS OF: RESPONI)ENTIRespondent is and has been at all times materialherein a California corporation which operates ahotel located in New Orleans, Louisiana, where itprovides food, lodging, and related hotel servicesto transient guests. During the 12 months preced-ing November 16, 1981, a representative period,Respondent derived gross revenues in excess of$500,000, and purchased and received goods andmaterials valued in excess of $50,000 directly frompoints located outside the State of Louisiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.3 See Pittsburgh Plate Glass Co. v. \'L.R.R, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).' Respondent has requested oral argument This request is herebydenied as the record, the pleadings, and the briefs adequately present theissues and the positions of the parties.6 In its response to the order transferring the proceeding to the Boardand Notice To Show Cause, Respondent contends that the order transfer-ring the proceeding to the Board and Notice To Show Cause is void abinirio because it issued on December 17, 1981, and the Board's denial ofthe Respondent's request for review of the Regional Director's Supple-mental Decision and Certification of Election in the underlying represen-tation case did not issue until December 18. We find this contention to bewithout merit The order and notice to which Respondent refers merelytransferred and continued the proceeding before the Board. The Boarddid not consider this case until after Respondent's request for reviews wasdenied. We further note that Respondent presents no argument that it hasbeen prejudiced by the fact that the Board denied its request for review Iday after the order and notice issued in this caseRespondent has also requested that the full Board reconsider the denialof Respondent's request for review of the Regional Director's Supple-mental Decision and Certification of Representative. This request isdenied It is the policy of the Board for the same panel which decided acase to pass upon it for reconsideration and for the full Board to considersuch a motion only if the panel refers it to the full Board. Florida SteelCorporation, 224 NLRB 1033 (1976); Enterprise Industrial Piping Company,118 NLRB 1 (1957).II. THE I.ABOR ORGANIZATION INVOLVEDUnited Labor Unions, Local 100, is a labor orga-nization within the meaning of Section 2(5) of theAct.111. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular employees in the Employer'shousekeeping, laundry/valet, concierge, andbell staff departments; excluding all frontoffice, pbx, reservations, food and beverage,convention services, engineering, accounting,sales, personnel, public relations and securitypersonnel, professional employees, confidentialemployees, guards, and supervisors as definedin the Act.2. The certificationOn August 11, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 15, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 21, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 28, 1981,and at all times thereafter, the Union has requestedRespondent to provide certain requested informa-tion for purposes of bargaining including thenames, addresses, telephone numbers, dates of hire,job classifications, and rates of pay of all bargain-ing unit employees; a breakdown of the bargainingunit by departments and job classifications; descrip-tions of all fringe benefits including but not limitedto vacations, holidays, leaves of absence, sick leave,bereavement pay, jury duty pay, sickness and acci-dent insurance, and pensions; description of over-time policies including daily overtime pay, condi-tions for refusal to overtime, and division of over-time; description of layoff and recall policies; de-scription of seniority policies, including their appli-536 HYATT REGENCY NEW ORLEANScation to benefits; description disciplinary policies;and all work rules; and to bargain collectively withit as the exclusive collective-bargaining representa-tive of all the employees in the above-describedunit. The requested information is necessary forand relevant to the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the unit employees. Commencing onor about October 8, 1981, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to provide the requestedinformation and to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 8, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR L ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Hyatt Regency New Orleans is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. United Labor Unions, Local 100, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All regular employees in the Employer'shousekeeping, laundry/valet, concierge, and bellstaff departments; excluding all front office, pbx,reservations, food and beverage, convention serv-ices, engineering, accounting, sales, personnel,public relations and security personnel, professionalemployees, confidential employees, guards, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 21, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 8, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By failing and refusing on or about October 8,1981, and at all times thereafter, to supply informa-tion for the purposes of collective bargaining to theabove-named labor organization regarding, interalia, the names, addresses, telephone numbers,dates of hire, job classifications, and rates of pay ofall bargaining unit employees; a breakdown of thebargaining unit by departments and job classifica-tions; descriptions of all fringe benefits includingbut not limited to vacations, holidays, leaves of ab-sence, sick leave, bereavement pay, jury duty pay,sickness and accident insurance, and pensions; de-scription of overtime policies including daily over-time pay, conditions for refusal of overtime, and di-vision of overtime; description of layoff and recallpolicies; description of seniority policies, includingtheir application to benefits; description of disci-plinary policies; and all work rules, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hyatt Regency New Orleans, New Orleans, Lou-isiana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United LaborUnions, Local 100, as the exclusive bargaining rep-resentative of its employees in the following appro-priate unit:All regular employees in the Employer'shousekeeping, laundry/valet, concierge, andbell staff departments; excluding all frontoffice, pbx, reservations, food and beverage,convention services, engineering, accounting,sales, personnel public relations and securitypersonnel, professional employees, confidentialemployees, guards, and supervisors as definedin the Act.(b) Failing and refusing to supply requested in-formation for the purposes of collective bargainingto United Labor Unions, Local 100, regarding,inter alia, the names, addresses, telephone numbers,dates of hire, job classifications, and rates of pay ofall bargaining unit employees; a breakdown of thebargaining unit by departments and job classifica-tions; descriptions of all fringe benefits includingbut not limited to vacations, holidays, leaves of ab-sence, sick leave, bereavement pay, jury duty pay,sickness and accident insurance, and pensions; de-scription of overtime policies including daily over-time pay, conditions for refusal of overtime, and di-vision of overtime; description of layoff and recallpolicies; description of seniority policies, includingtheir application to benefits; description of disci-plinary policies; and all work rules.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, supply information to theabove-named labor organization for the purposes ofcollective bargaining as the exclusive representativeof all employees in the aforesaid appropriate unit.(c) Post at the Hyatt Regency New Orleanscopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.t I1n Ihe event that this ()rder is enforced hy a Judgment of a UnitedStates Court of Appeals, the words ill the niotice reading "'Posted byOrder v f the Nati onal I abohr Relations HBoard" shall read "PosIlcd I'ursu-lt to a Judgmenltt of Ihe U nited States Court of Appeals IEnforcing an()rdcr of the Naitionaill I.labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OFr HENATIONAI. LABOR RE IATIONS BOARDAn Agency of the United States GovernmentWE WIL .NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Labor Unions, Local 100, as theexclusive representative of the employees inthe bargaining unit described below.WE WHi.i NOT fail and refuse to supply re-quested information for the purposes of collec-tive bargaining to United Labor Unions, Local100, as the exclusive representative of the em-ployees in the bargaining unit described below.WFl Wil l NOT in any like or related mannerinterfere with, restrain, or coerce our employ-538 HYATT REGENCY NEW ORLEANSees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All regular employees in the Employer'shousekeeping, laundry/valet, concierge, andbell staff departments; excluding all frontoffice, pbx, reservations, food and beverage,convention services, engineering, account-ing, sales, personnel, public relations and se-curity personnel, professional employees,confidential employees, guards and supervi-sors as defined in the Act.WE WIl L, upon request, supply informationfor the purposes of collective bargaining to theabove-named Union, as the exclusive repre-sentative of the employees in the bargainingunit described above.HYArr REGEINCY NEW ORI.EANS539